UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26542 CRAFT BREW ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington 91-1141254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, Oregon97227 (Address of principal executive offices) (503) 331-7270 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Check one: Large Accelerated Filer o Accelerated Filer x Non-accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares of the registrant’s common stock outstanding as of April 30, 2013 was 18,911,081. CRAFT BREW ALLIANCE, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (unaudited) – March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations (unaudited) - Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (Loss) (unaudited) – Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (unaudited) - Three Months Ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1A. Risk Factors 20 Item 6. Exhibits 20 Signatures 21 1 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements CRAFT BREW ALLIANCE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share amounts) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible and other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued salaries, wages and payroll taxes Refundable deposits Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations, net of current portion Fair value of derivative financial instruments Deferred income tax liability, net Other liabilities Total liabilities Commitments and contingencies Common shareholders' equity: Common stock, $0.005 par value. Authorized 50,000,000 shares; issued and outstanding 18,911,081 and 18,874,256 95 94 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total common shareholders' equity Total liabilities and common shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Sales $ $ Less excise taxes Net sales Cost of sales Gross profit Selling, general and administrative expenses Operating income (loss) ) Interest expense ) ) Interest and other income (expense), net ) 5 Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ ) $ Basic and diluted net income (loss) per share $ ) $ Shares used in basic per share calculations Shares used in diluted per share calculations The accompanying notes are an integral part of these financial statements. 3 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) For the Three Months Ended March 31, Net income (loss) $ ) $ Unrealized gains on derivative hedge transactions, net of tax 57 46 Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 4 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation Other ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) ) Other current assets ) ) Accounts payable and other accrued expenses Accrued salaries, wages and payroll taxes ) ) Refundable deposits ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Expenditures for property, equipment and leasehold improvements ) ) Proceeds from sale of property, equipment and leasehold improvements - 29 Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt and capital lease obligations ) ) Proceeds from issuances of common stock 94 - Net cash used in financing activities ) ) Increase (decrease) in cash ) Cash: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net 2 Supplemental disclosure of non-cash information: Purchases of Property, equipment and leasehold improvements included in Accounts payable $ $ - The accompanying notes are an integral part of these financial statements. 5 Index CRAFT BREW ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012 (“2012 Annual Report”). These consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements are unaudited but, in the opinion of management, reflect all material adjustments necessary to present fairly our consolidated financial position, results of operations and cash flows for the periods presented. All such adjustments were of a normal, recurring nature. The results of operations for such interim periods are not necessarily indicative of the results of operations for the full year. Note 2. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. (“ASU”) 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” Under ASU 2013-02, an entity is required to provide information about the amounts reclassified out of Accumulated Other Comprehensive Income (“AOCI”) by component. In addition, an entity is required to present, either on the face of the financial statements or in the notes, significant amounts reclassified out of AOCI by the respective line items of net income, but only if the amount reclassified is required to be reclassified in its entirety in the same reporting period. For amounts that are not required to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures that provide additional details about those amounts. ASU 2013-02 does not change the current requirements for reporting net income or other comprehensive income in the financial statements. The adoption of ASU 2013-02 effective January 1, 2013 did not have any effect on our financial position, results of operations or cash flows. In July 2012, the FASB issued ASU 2012-02, “Intangibles – Goodwill and Other: Testing Indefinite-Lived Intangible Assets for Impairment,” which permits an entity to make a qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset, other than goodwill, is impaired. Entities are required to test indefinite-lived intangible assets for impairment at least annually and more frequently if indicators of impairment exist. If an entity concludes, based on an evaluation of all relevant qualitative factors, that it is not more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying amount, it is not required to perform the quantitative impairment test for that asset. Because the qualitative assessment is optional, an entity is permitted to bypass it for any indefinite-lived intangible asset in any period and apply the quantitative test. ASU 2012-02 also permits the entity to resume performing the qualitative assessment in any subsequent period. ASU 2012-02 was effective for impairment tests performed for fiscal years beginning after September 15, 2012 and early adoption was permitted. The adoption of ASU 2012-02 in January 2013 did not have any effect on our financial position, results of operations or cash flows. Note 3. Cash Under our cash management system, we utilize a controlled disbursement account to fund cash distribution checks presented for payment by the holder. Checks issued but not yet presented to banks may result in overdraft balances for accounting purposes. As of March 31, 2013, and December 31, 2012, bank overdrafts of $2.1 million and $1.1 million, respectively, were included in Accounts payable on our Consolidated Balance Sheets. Changes in book overdrafts from period to period are reported in the Consolidated Statement of Cash Flows as a component of operating activities within Accounts payable and other accrued expenses. 6 Index Note 4. Inventories Inventories, except for pub food, beverages and supplies, are stated at the lower of standard cost or market. Pub food, beverages and supplies are stated at the lower of cost or market. We regularly review our inventories for the presence of obsolete product attributed to age, seasonality and quality. If our review indicates a reduction in utility below the product’s carrying value, we reduce the product to a new cost basis. We record the cost of inventory for which we estimate we have more than a twelve-month supply as a component of Intangible and other assets on our Consolidated Balance Sheets. Inventories consisted of the following (in thousands): March 31, December 31, Raw materials $ $ Work in process Finished goods Packaging materials Promotional merchandise Pub food, beverages and supplies $ $ Work in process is beer held in fermentation tanks prior to the filtration and packaging process. Note 5. Related Party Transactions Note Payable In connection with our merger with Kona Brewing Company in 2010 (the “KBC Merger”), we assumed an obligation for a promissory note payable (“Related Party Note”) to a counterparty that was a significant KBC shareholder and remains a shareholder of Craft Brew Alliance, Inc. The Related Party Note is secured by the equipment comprising a photovoltaic cell generation system (“photovoltaic system”) installed at our brewery located in Kailua-Kona, Hawaii. Accrued interest on the Related Party Note is due and payable monthly at a fixed interest rate of 4.75%, with monthly loan payments of $16,129. Any unpaid principal balance and unpaid accrued interest under the Related Party Note will be due and payable on November 15, 2014. The balance on the Related Party Note was $302,000 and $346,000 as of March 31, 2013 and December 31, 2012, respectively. Transactions with Anheuser-Busch, LLC (“A-B”) Transactions with A-B consisted of the following (in thousands): Three Months Ended March 31, Gross sales to A-B $ $ Margin fee paid to A-B, classified as a reduction of Sales Sales to Fulton Street Brewery, LLC (“FSB”), through a contract brewing arrangement, classified in Sales(1) - Handling, inventory management, royalty and other fees paid to A-B, classified in Cost of sales Amounts received from A-B for lost keg fees and forfeited deposits, included as a reduction of Property, equipment and leasehold improvements, net - 4 FSB is a wholly-owned subsidiary of A-B. Effective September 1, 2012, in the best interest of both parties, we mutually agreed with FSB to end our contract brewing arrangement. Under the termination agreement, we phased out production of FSB branded beers through November 2012 utilizing remaining inventory on-hand. In consideration, FSB is paying us $70,000 per month through September 2013. 7 Index Amounts due to or from A-B were as follows (in thousands): March31, December31, Amounts due from A-B related to beer sales pursuant to the A-B distributor agreement $ $ Amounts due from FSB related to beer sales pursuant to a contract brewing arrangement Amounts due from FSB related to termination agreement Refundable deposits due to A-B ) ) Amounts due to A-B for services rendered ) ) Net amount due from A-B $ $ Operating Leases We lease our headquarters office space, restaurant and storage facilities located in Portland, Oregon, as well as the land and certain equipment, from two limited liability companies, both of whose members include our current Board Chair and a nonexecutive officer. Lease payments to these lessors were as follows (in thousands): Three Months Ended March 31, $
